Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 17/238,570 filed on 4/23/2021 has been considered.  Claims 1-30 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 30 does not fall within at least one of the four categories of patent eligible subject matter because the claim 30 recites a computer readable media which the instant specification defines including a carrier wave modulated by data (paragraph 100); therefore, the claim 30 is broadly interpreted as encompassing signal per se.  Signal per se is not one of the four statutory subject matters, as such the claim 30 is directed to non-statutory subject matter.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14, 19-24 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (KR 20220008616 hereinafter Lee).
Regarding claim 1, Lee discloses a method for wireless communications by a first device, comprising: 
maintaining a secure ranging key in a secure element (SE) at the first device (page 6, ¶ 2-5 “..in the secure element 130 of the electronic device 10, a Digital key Applet 132 and a Secure UWB Service (SUS) applet 134 may be installed…the digital key applet 132 may store a digital key generated to access the target device 20…the digital key for accessing the vehicle includes a vehicle identifier for identifying a vehicle to which the digital key is connected, and a digital key identifier for identifying a digital key in a vehicle OEM server system”); 
fetching, from the SE, one or more other keys derived from the secure ranging key (page 6, ¶ 14 “…the digital key applet 132 may transmit the ranging session key to the SUS applet 134. In step S240, the UWB communication module 140 may fetch the ranging session key stored in the SUS applet 134 from the SUS applet 134.”  Page 9, ¶ 10 “…When receiving a request to generate a ranging session key from the target device 20, the first applet may generate a ranging session key.” Page 10, ¶ 9-10 “…Since several ranging sessions may be generated for one digital key, there may be more than one ranging session key indicated by one digital key identifier…”); and 
using the one or more other keys to secure a ranging session between the first device and a second device (page 6, ¶ 14-15 “…The UWB communication module 140 may use the ranging session key obtained from the SUS applet 134 in step S240 to perform UWB-based ranging with the target device 20”).
Regarding claim 2, Lee discloses the method of claim 1, wherein the first device comprises a user equipment (UE) (page 4, ¶ 9) and the second device comprises a vehicle (page 5, ¶ 1).
Regarding claim 3, Lee discloses the method of claim 1, wherein the one or more other keys are used to establish an authenticated link between the first device and the second device (page 15, ¶ 10, page 18, ¶ 3-6).
Regarding claim 4, Lee discloses the method of claim 1, wherein the one or more other keys are fetched by an ultra-wideband (UWB) module that manages the ranging session for the first device (page 6, ¶ 14).
Regarding claim 9, Lee discloses the method of claim 1, wherein the fetched one or more other keys comprise at least one of: an encryption key; an identity key; a hashing key; a seeding key; or a combination thereof (page 6, ¶ 2-7).
Regarding claim 10, Lee discloses the method of claim 9, further comprising at least one of: using the encryption key for securing ranging payload; using the identity key for computing one or more UWB addresses; using the hashing key for per ranging cycle cascading key derivations; or using the seeding key for per ranging cycle cascading key derivations (page 6, ¶ 2-7).
Regarding claim 11, Lee discloses an apparatus, comprising: 
a secure element (SE) (page 6, ¶ 2-5) configured to: 
maintain a secure ranging key (page 6, ¶ 2-5 “..in the secure element 130 of the electronic device 10, a Digital key Applet 132 and a Secure UWB Service (SUS) applet 134 may be installed…the digital key applet 132 may store a digital key generated to access the target device 20…the digital key for accessing the vehicle includes a vehicle identifier for identifying a vehicle to which the digital key is connected, and a digital key identifier for identifying a digital key in a vehicle OEM server system”); and 
derive one or more other keys from the secure ranging key (page 9, ¶ 10 “…When receiving a request to generate a ranging session key from the target device 20, the first applet may generate a ranging session key.” Page 10, ¶ 9-10 “…Since several ranging sessions may be generated for one digital key, there may be more than one ranging session key indicated by one digital key identifier…”); and 
at least one processor coupled with a memory and configured to: fetch the one or more other keys from the SE (page 6, ¶ 14 “…the digital key applet 132 may transmit the ranging session key to the SUS applet 134. In step S240, the UWB communication module 140 may fetch the ranging session key stored in the SUS applet 134 from the SUS applet 134”); and 
use the one or more other keys to secure a ranging session between the apparatus and another apparatus (page 6, ¶ 14-15 “…The UWB communication module 140 may use the ranging session key obtained from the SUS applet 134 in step S240 to perform UWB-based ranging with the target device 20”).
Regarding claim 12, Lee discloses the apparatus of claim 11, wherein the apparatus comprises a user equipment (UE) (page 4, ¶ 9) and the other apparatus comprises a vehicle  (page 4, ¶ 9 (page 5, ¶ 1).
Regarding claim 13, Lee discloses the apparatus of claim 11, wherein the at least one processor is configured to use the one or more other keys to establish an authenticated link between the apparatus and the other apparatus (page 15, ¶ 10, page 18, ¶ 3-6).
Regarding claim 14, Lee discloses the apparatus of claim 11, further comprising ultra-wideband (UWB) circuitry configured to: manage the ranging session for the apparatus (page 6, ¶ 14); and fetch the one or more other keys (page 6, ¶ 14).
Regarding claim 19, Lee discloses the apparatus of claim 11, wherein the fetched one or more other keys comprise at least one of: an encryption key; an identity key: a hashing key; a seeding key; or a combination thereof (page 6, ¶ 2-7).
Regarding claim 20, Lee discloses the apparatus of claim 19, wherein the at least one processor is further configured to: use the encryption key for securing ranging payload; use the identity key for computing one or more UWB addresses; use the hashing key for per ranging cycle cascading key derivations; or use the seeding key for per ranging cycle cascading key derivations (page 6, ¶ 2-7).
Regarding claim 21, Lee discloses an apparatus for wireless communications by a first device, comprising: 
means for maintaining a secure ranging key in a secure element (SE) at the first device (page 6, ¶ 2-5 “..in the secure element 130 of the electronic device 10, a Digital key Applet 132 and a Secure UWB Service (SUS) applet 134 may be installed…the digital key applet 132 may store a digital key generated to access the target device 20…the digital key for accessing the vehicle includes a vehicle identifier for identifying a vehicle to which the digital key is connected, and a digital key identifier for identifying a digital key in a vehicle OEM server system”); 
means for fetching, from the SE, one or more other keys derived from the secure ranging key (page 6, ¶ 14 “…the digital key applet 132 may transmit the ranging session key to the SUS applet 134. In step S240, the UWB communication module 140 may fetch the ranging session key stored in the SUS applet 134 from the SUS applet 134.”  Page 9, ¶ 10 “…When receiving a request to generate a ranging session key from the target device 20, the first applet may generate a ranging session key.” Page 10, ¶ 9-10 “…Since several ranging sessions may be generated for one digital key, there may be more than one ranging session key indicated by one digital key identifier…”); and 
means for using the one or more other keys to secure a ranging session between the first device and a second device (page 6, ¶ 14-15 “…The UWB communication module 140 may use the ranging session key obtained from the SUS applet 134 in step S240 to perform UWB-based ranging with the target device 20”).
Regarding claim 22, Lee discloses the apparatus of claim 21, wherein the first device comprises a user equipment (UE) (page 4, ¶ 9) and the second device comprises a vehicle (page 5, ¶ 1).
Regarding claim 23, Lee discloses the apparatus of claim 21, wherein the one or more other keys are used to establish an authenticated link between the first device and the second device (page 15, ¶ 10, page 18, ¶ 3-6).
Regarding claim 24, Lee discloses the apparatus of claim 21, wherein the one or more other keys are fetched by an ultra-wideband (UWB) module that manages the ranging session for the first device (page 6, ¶ 14).
Regarding claim 29, Lee discloses the apparatus of claim 21, wherein the fetched one or more other keys comprise at least one of: an encryption key; an identity key; a hashing key; a seeding key; or a combination thereof (page 6, ¶ 2-7).
Regarding claim 30, Lee discloses a computer readable medium having instructions stored thereon for: 
maintaining a secure ranging key in a secure element (SE) at a first device (page 6, ¶ 2-5 “..in the secure element 130 of the electronic device 10, a Digital key Applet 132 and a Secure UWB Service (SUS) applet 134 may be installed…the digital key applet 132 may store a digital key generated to access the target device 20…the digital key for accessing the vehicle includes a vehicle identifier for identifying a vehicle to which the digital key is connected, and a digital key identifier for identifying a digital key in a vehicle OEM server system”); 
fetching, from the SE, one or more other keys derived from the secure ranging key (page 6, ¶ 14 “…the digital key applet 132 may transmit the ranging session key to the SUS applet 134. In step S240, the UWB communication module 140 may fetch the ranging session key stored in the SUS applet 134 from the SUS applet 134.”  Page 9, ¶ 10 “…When receiving a request to generate a ranging session key from the target device 20, the first applet may generate a ranging session key.” Page 10, ¶ 9-10 “…Since several ranging sessions may be generated for one digital key, there may be more than one ranging session key indicated by one digital key identifier…”); and 
using the one or more other keys to secure a ranging session between the first device and a second device (page 6, ¶ 14-15 “…The UWB communication module 140 may use the ranging session key obtained from the SUS applet 134 in step S240 to perform UWB-based ranging with the target device 20”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 15-16 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (KR 20220008616 hereinafter Lee) in view of Sierra et al. (US 2020/0336303 hereinafter Sierra).
Regarding claim 5, Lee discloses the method of claim 4.
Lee does not explicitly disclose further comprising: fetching, by the UWB module, a salt value computed by the SE; and calculating a salted hash key based on the salt value fetched from the SE.
However, Sierra discloses fetching a salt value computed and calculating a salted hash key based on the salt value fetched from the SE (¶ [0051], [0058]).
Therefore, it would have been obvious to one of the skill in the art before effective filing date of the claimed invention to incorporate Sierra’s teaching into Lee in order to protect a secure ranging system against side channel attacks (Sierra, ¶ [0003]-[0004]).
Regarding claim 6, Lee in view of Sierra discloses the method of claim 5, further comprising fetching, from the SE, one or more new keys (Lee, page 6, ¶ 14) and a new salt for each new ranging session (Sierra, ¶ [0058]).
Regarding claims 15 and 25, see claim 5 above for the same reasons of rejections.
Regarding claims 16 and 26, see claim 6 above for the same reasons of rejections.
Claims 7, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (KR 20220008616 hereinafter Lee) in view of Groat et al. (WO 2012/048206 hereinafter Groat).
Regarding claim 7, Lee discloses the method of claim 4.
Lee does not explicitly disclose further comprising deriving, at the UWB module, a UWB address based on one of the fetched one or more others keys and a reference scrambled timestamp sequence (STS) index.
However, Groat discloses deriving a device address based on one of the fetched one or more others keys and a nonce or random number derive from a timestamp (¶ [0033], [0048] ).
Therefore, it would have been obvious to one of the skill in the art before effective filing date of the claimed invention to incorporate Groat’s teaching into Lee in order to protect against address tracking and/or traffic correlation attacks (Groat, ¶ [0048]).
Regarding claims 17 and 27, see claim 7 above for the same reasons of rejections.
Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (KR 20220008616 hereinafter Lee) in view of De Perthuis et al. (EP 3681046 hereinafter De Perthuis see IDS 6/22/2022).
Regarding claim 8, Lee discloses the method of claim 4.
Lee does not explicitly disclose further comprising using, at the UWB module, one of the fetched one or more other keys to encrypt a scrambled timestamp sequence (STS) index included in each frame sent as part of the ranging session.
However, De Perthuis discloses  using, at the UWB module, one of the fetched one or more other keys to encrypt a scrambled timestamp sequence (STS) index included in each frame sent as part of the ranging session (¶ [0010], [0014]).
Therefore, it would have been obvious to one of the skill in the art before effective filing date of the claimed invention to incorporate De Perthuis’ teaching into Lee in order to protect the timestamp of data frames that used to provide the authenticity and integrity of the data frames (De Perthuis, ¶ [0002]-[0008]).
Regarding claims 18 and 28, see claim 8 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435